Citation Nr: 1601389	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sarcoidosis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disabilities.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for rheumatoid arthritis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral wrist disability.

6.  Entitlement to service connection for sarcoidosis.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for bilateral knee disabilities.

9.  Entitlement to service connection for rheumatoid arthritis.

10.  Entitlement to service connection for a skin rash.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1975.  

This matter comes to the Board of Veterans' Appeal (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The application to reopen a claim of service connection for a bilateral wrist disability; the claims of service connection for sarcoidosis, a low back disability, bilateral knee disabilities, rheumatoid arthritis, a skin rash, hypertension, and diabetes mellitus; as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2002 rating decision denied the Veteran's claims of service connection for sarcoidosis and rheumatoid arthritis; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A September 2008 rating decision denied the Veteran's claims of service connection for a low back disability and bilateral knee disabilities; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  The evidence received since the time of the final December 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for sarcoidosis and rheumatoid arthritis.

4.  The evidence received since the time of the final September 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for a low back disability and bilateral knee disabilities.



CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for sarcoidosis and rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The September 2008 rating decision that denied service connection for a low back disability and bilateral knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  Evidence submitted to reopen the claims of entitlement to service connection for sarcoidosis and rheumatoid arthritis is new and material and therefore the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Evidence submitted to reopen the claims of entitlement to service connection for a low back disability and bilateral knee disabilities is new and material and therefore the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative contend, in substance, that the claimant's sarcoidosis, rheumatoid arthritis, low back disability, and bilateral knee disabilities started while on active duty and have continued to the current time.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The record shows that a December 2002 rating decision denied the Veteran's claims of service connection for a sarcoidosis and rheumatoid arthritis because, among other reasons, the record did not show a relationship between the sarcoidosis and rheumatoid arthritis he was diagnosed with post-service and his military service.  The Veteran did not appeal that denial.  Moreover, in the first year after that decision, the record does not show the Veteran filed with VA any statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  In this regard, the record shows that VA thereafter obtained and associated with the claims file additional service personnel records in February 2013 and his enlistment physical in March 2015.  However, because none of these service department records document the Veteran's complaints, diagnoses, and/or treatment for sarcoidosis and/or rheumatoid arthritis, they are not relevant records as to implicate action under 38 C.F.R. § 3.156( c).  Accordingly, the Board finds that the December 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Similarly, the record shows that a September 2008 rating decision denied the Veteran's claims of service connection for a low back disability and bilateral knee disabilities because, among other reasons, the record did not show a relationship between the low back disability and bilateral knee disabilities he was diagnosed with post-service and his military service.  The Veteran did not appeal that denial.  Moreover, in the first year after that decision, the record does not show the Veteran filed with VA any statements or evidence that could constitute new and material evidence.  38 C.F.R. § 3.156(b).  In this regard, the record shows that VA thereafter obtained and associated with the claims file additional service personnel records in February 2013 and his enlistment physical in March 2015.  However, because none of these service department records document the Veteran's complaints, diagnoses, and/or treatment for a low back disability and/or bilateral knee disabilities and/or low back or knee injuries, they are not relevant records as to implicate action under 38 C.F.R. § 3.156( c).  Accordingly, the Board finds that the September 2008 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since these final decisions, VA received a medical opinion from Dr. Alan J. Fearey in October 2011 in which he opined that the Veteran's current sarcoidosis and low back disability could due to his military service; medical opinions from Dr. Amitabh Goel in November 2012 and December 2012 in which she opined that his current sarcoidosis could be due to his military service; and statements from friends and family of the Veteran in December 2011 and January 2012 in which they competently reported that he manifested observable symptoms of rheumatoid arthritis and bilateral knee disabilities since his separation from military service (see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)).  The Board finds the medical opinions as well as the lay statement, the credibility of which is presumed 
(see Justus, supra), address a basis for the prior denials.  Therefore, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the claims are reopened.  




ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for sarcoidosis is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for bilateral knee disabilities is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for rheumatoid arthritis is reopened, and to that extent only, the appeal is granted.


REMAND

As to all the remaining issues on appeal, in August 1991 VA received a June 1991 decision from the Social Security Administration (SSA) awarding the Veteran disability benefits, based on sarcoidosis, that affected the bones, joints and respiratory system.  However, while the decision contains an Index of the medical records upon which that decision was based, the SSA did not also send these records to VA and VA has never requested them.  Therefore, the Board finds that a remand is required to attempt to obtain and associate with the claims file these medical records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  

In addition, it appears that the only available service medical record is the report of the examination conducted at the time of enlistment into service, which actually pre-dates the Veteran's period of service.  This salient fact does not appear to have been clearly communicated to the Veteran, and in any event, the record does not show that the AOJ prepared a Memorandum of Unavailability documenting all of VA's actions to obtain these records.  Further efforts to obtain any STR's should be accomplished, and if none are obtained a Memorandum of Unavailability documenting all of VA's actions to obtain these records should be completed.  

As to the claim for a TDIU, the Board finds that this issue must also be remanded because it is inextricably intertwined with the above service connection claims.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Attempt to obtain and electronically associate with the claims file the medical records that formed the basis of the Veteran's grant of benefits from the SSA.  All actions to obtain these records should be documented fully in the claims file.

2.  The AOJ should make another attempt to obtain the Veteran's service treatment records from the appropriate repository.  If no additional records are obtained, a Memorandum of Unavailability should be prepared outlining the actions taken to obtain them, a copy of which should be provided the Veteran and his representative.

3.  With any necessary assistance from the Veteran, attempt to obtain and electronically associate with the claims file copies of the records of the Veteran's treatment by Dr. Alan J. Fearey, which apparently began in December 1996.  

4.  After undertaking any further development as may become indicated by the results of the actions requested above, including obtaining an addendum to the April 2014 VA examination and/or providing the Veteran additional VA examinations, readjudicate the claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













 entrance.  
Except for the Veteran's entry examination, the record shows that AOJ has been unable to obtain and associated with the claims file his service treatment records.  However, while the record shows that VA asked the Veteran in October 2002 for copies of any service treatment records he may have in his possession, the record does not show that VA has ever specifically notified the Veteran that most of his service treatment records are lost.  Moreover, the record does not show that the AOJ prepared a Memorandum of Unavailability documenting all of VA's actions to obtain these records.  Therefore, the Board finds that while the appeal is in remand status these actions should be taken by the AOJ.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 19.9 (2015). 

The record shows that the Veteran receives ongoing treatment.  Therefore, while the appeal is in remand status any relevant outstanding contemporaneous treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).












Department of Veterans Affairs


